Opinion,
Mr. Chief Justi.ce Gordou:
This case was tried upon an entirely false theory. It seems to have been taken for granted, both by court and counsel, that if in fact McDonald, the plaintiff, gave to the sheriff such definite information as to enable him to discover the escaped criminal, he, the plaintiff, was entitled to the inward offered by the county commissioners. A reading, however, of the offer made by those commissioners ought to have corrected the mistake, and led to a proper trial and judgment. “ The commissioners of Juniata county will pay, for the capture and delivery of the above-named W. Josiah McMeen to the jail of Juniata county, the sum of four hundred dollars.” A mere reading of this paper settles the whole controversy; the reward was not offered for information as to the prisoner’s whereabouts, but for his capture and delivery. How then could one be entitled to that reward who neither captured nor delivered him? Admitting then, that the plaintiff gave the sheriff accurate information as to where the culprit could bo found, and that he went with him and acted as one of his posse, yet on that officer fell the duty of arrest, and the plaintiff was relieved of all responsibility.
It seems to have been assumed in the court below that the sheriff had, in consequence of the information convoyed to *122him, become the mere implement in the hands of the plaintiff for the arrest and. delivery of the escaped prisoner. But a greater mistake than this could not have been made, for the sheriff was bound by law to make that arrest at all hazards just as soon as from any source he discovered the place of Mc-Meen’s concealment; hence he was not, and could not have been acting for McDonald, but rather for himself. Under this theory of the case we must sustain the second assignment of error, though possibly the offer, for the purpose intended, was irrelevant, yet in fact, and for another purpose, it was relevant, that is, to show that the sheriff was the person active in making the arrest, and that McDonald and others were acting under hiin. Under the circumstances above narrated we feel ourselves constrained to reverse this case, and as under the conditions of the reward offered by the commissioners, the plaintiff’s claim cannot be sustained, we must do so without ordering a new venire.
The judgment is reversed.